  Case: 1:12-cr-00049-MRB Doc #: 165 Filed: 07/02/20 Page: 1 of 6 PAGEID #: 655




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

ANTHONY MARQUETTE PHILLIPS,                      Criminal Case No. 1:12-cr-049-2
                                                 Civil Case No. 1:20-cv-487

              Defendant/Petitioner,              Judge Michael R. Barrett

       v.

UNITED STATES OF AMERICA,

              Plaintiff/Respondent.


                                         ORDER

       This matter is before the Court upon Petitioner’s Motion under 28 U.S.C. § 2255

to Vacate, Set Aside, or Correct Sentence. (Doc. 164).

       As background, on October 12, 2012, Petitioner pled guilty to attempted armed

bank robbery (Count 1), in violation of 18 U.S.C. § 2113(a) and (d), and discharge of a

firearm during the commission of a crime of violence (Count 2), in violation of 18 U.S.C.

§ 924(c)(1)(A)(iii). (Docs. 29, 53). The Court imposed a within-guidelines sentence (on

June 12, 2013) of 235 months in prison on Count 1 and a consecutive 120-month term

on Count 2. (Doc. 79). The Judgment and Commitment Order (Doc. 80) was entered on

June 19, 2013, and the Clerk filed an appeal (Doc. 82) the same day at the request of

Petitioner made during the time of sentencing. Petitioner challenged two aspects of his

sentence on direct appeal. He argued that this Court gave unreasonable weight to his

criminal history and considered unreliable information in determining that he had shot at

others during his prior offenses. On July 17, 2014, the United States Court of Appeals

for the Sixth Circuit affirmed this Court’s judgment. (Doc. 103).



                                                1
  Case: 1:12-cr-00049-MRB Doc #: 165 Filed: 07/02/20 Page: 2 of 6 PAGEID #: 656




       On August 15, 2015, Petitioner, proceeding pro se, timely filed his first Motion

under 28 U.S.C. § 2255. (Doc. 105, opening Civil Case No. 1:15-cv-549 on 8/21/2015).

Petitioner also filed a “motion/petition/memorandum of law” (Doc. 109, docketed

9/24/2015), which supplied argument in support of the grounds for relief in his § 2255

motion. Petitioner asserted four grounds for relief:

       1. “Petitioner’s state career offender priors are unconstitutionally vague as
       applied to Johnson”;

       2. “Petitioner cites U.S. v. Johnson, 13-7120, based on his state priors for
       career offender status”;

       3. “Petitioner is mentally ill. State of Florida v. Hall. . . . [C]ounsel was
       ineffective for not pursuing it through Appeal stages”; and

       4. “Counsel promised if Petitioner pled guilty he would receive [no] more
       than 217 months at most”.


(Doc. 105 at PageID 354–58). Four additional grounds were presented in a Request to

Supplement pursuant to Fed. R. Civ. P. 15 (Doc. 110), which this Court allowed (Doc.

111) and characterized as:

       (1) a Fifth and Sixth Amendment violation on the basis that [Petitioner] pled

       to attempted bank robbery, rather than bank robbery; (2) that [Petitioner’s]

       guideline section was vague in light of Johnson; (3) a constitutional claim

       based on the “denial” of his “Shepard documentation requirements”; and (4)

       a Fifth Amendment claim that cites Johnson and Descamps.

(Doc. 148 at PageID 583).

       On March 22, 2019, this Court entered an Order (Doc. 148) denying Petitioner’s

Motion under § 2255 (Docs. 105, 109, 110) as well as his subsequently filed Motion

Requesting Appointment of Counsel under 18 U.S.C. § 3006A(a)(2)(B) (Doc. 140) and

                                                2
  Case: 1:12-cr-00049-MRB Doc #: 165 Filed: 07/02/20 Page: 3 of 6 PAGEID #: 657




(second) Motion to Supplement/Amend in Light of Dimaya v. Sessions (Doc. 141). The

Court also declined to issue a certificate of appealability. (Doc. 148 at PageID 591).

       Petitioner, still proceeding pro se, timely moved to alter or amend the March 22,

2019 Order pursuant to Fed. R. Civ. P. 59(e). (Doc. 151). He also again requested

appointment of counsel under § 3006A(a)(2)(B). (Doc. 153). The Court denied both

motions on October 7, 2019. (Doc. 155). In his Rule 59 motion, Petitioner referenced the

United States Supreme Court’s then-pending case, United States v. Davis, 139 S. Ct.

2319 (2019). With that case decided by the time the undersigned ruled on Petitioner’s

Rule 59 motion, the Court made the following determination:

              The Court is not convinced that a pending Supreme Court
      case that remained undecided within the time period during which to
      file a Fed. R. Civ. P. 59 motion qualifies as “an intervening change in
      controlling law” for purposes of that rule. Leisure Caviar, LLC [v.
      United States Fish & Wildlife Serv.], 616 F.3d [612,] 615 [6th Cir.
      2010] (emphasis added). Regardless, it fails on the merits. Section
      § 924(c)(3) of Title 18 of the United States Code, considered in
      Davis, defines a crime of violence as either a felony offense that “(A)
      has as an element the use, attempted use, or threatened use of
      physical force against the person or property of another” (the “use-
      of-force clause”) or a felony offense “(B) that that by its nature,
      involves a substantial risk that physical force against the person or
      property of another may be used in the course of committing the
      offense” (the “residual clause”). The Davis court found that the
      residual clause is unconstitutional. The question is therefore
      whether Petitioner’s conviction relied on the residual clause.

              It did not. Petitioner’s § 924(c) conviction was based on his
      guilty plea to 18 U.S.C. §§ 2113(a) and (d)—attempted armed bank
      robbery. (Doc. 80). “[B]ank robbery in violation of 18 U.S.C. §
      2113(a) satisfies the use-of-force clause definition of ‘crime of
      violence.’” Warrick v. United States, No. 18-6252, 2019 WL
      2299252, at *2 (6th Cir. 2019) (citing United States v. Henry, 722
      Fed. Appx. 496, 500 (6th Cir. 2018), cert. denied, 139 S. Ct. 70
      (2018)) (remaining citation omitted). Accordingly, Petitioner’s
      conviction under § 924(c) did not depend on its now-
      unconstitutional residual clause.



                                                3
  Case: 1:12-cr-00049-MRB Doc #: 165 Filed: 07/02/20 Page: 4 of 6 PAGEID #: 658




(Doc. 155 at PageID 620–21).

       Petitioner, continuing to proceed pro se, appealed this Court’s orders denying his

Motion under § 2255 and his Rule 59(e) motion. (Doc. 157, opening appellate Case No.

19-4114 on 11/14/2019). Abandoning all other grounds for relief, he sought a certificate

of appealability only on the grounds that this Court

       should have considered whether his attempted-armed-bank-robbery
       conviction qualified “as a crime of violence under the categorical
       approach” in light of United States v. Davis, 139 S. Ct. 2319 (2019);
       erroneously determined that his conviction for attempted armed bank
       robbery under § 2113(a) and (d) remains valid after Davis; and
       erroneously determined “that ‘attempted armed bank robbery’
       qualifies as a crime of violence when the least []culpable means of
       violating [§]2113(a)[,] i.e., extortion, is not categorically a crime of
       violence” after Davis. Phillips contends that his § 924(c) conviction
       is no longer valid because attempted armed bank robbery does not
       qualify as a “crime of violence” under the use-of-force clause in §
       924(c)(3)(A), and Davis invalidated the residual clause in §
       924(c)(3)(B).

(Doc. 161 at PageID 342). The Sixth Circuit denied his application on March 17, 2020,

finding his conviction “unaffected” by Davis. (Id. at PageID 343 (“Because the attempted-

armed-bank-robbery offense underlying Phillips’s § 924(c) conviction qualifies as a crime

of violence under the use-of-force clause in § 924(c)(3)(A), Phillips’s § 924(c) conviction

is unaffected by Davis, which invalidated the residual clause in § 924(c)(3)(B).”)).

Meanwhile, on September 12, 2019, Petitioner had filed a Motion under 28 U.S.C. § 2244

for Leave to File a Second or Successive Motion to Vacate under § 2255 (opening

appellate Case No. 19-3890 on 9/19/2019) based on Davis. The Sixth Circuit thereafter

denied Petitioner’s motion as moot on April 15, 2020, referencing its March 17, 2020 order

finding that Davis has no effect on his § 924(c) conviction

             During the pendency of this appeal, however, this court issued
       an order denying Phillips’s application for a certificate of appealability

                                                  4
  Case: 1:12-cr-00049-MRB Doc #: 165 Filed: 07/02/20 Page: 5 of 6 PAGEID #: 659




       (“COA”), in which Phillips raised the exact question at issue here:
       whether the Supreme Court’s recent decision, Davis v. United
       States, 139 S. Ct. 2319 (2019), rendered his conviction for
       discharging a firearm during the commission of a “crime of violence,”
       here, attempted armed bank robbery, invalid. See Case No. 19-4114
       (order dated Mar. 17, 2020). For the reasons stated in that order,
       Davis did no such thing. Consequently, we DENY AS MOOT
       Phillips’s motion for authorization to file a second or successive §
       2255 petition.

In re Anthony Marquette Phillips, Case No. 19-3890 (6th Cir. Apr. 15, 2020).

       Pursuant to S.D. Ohio General Order No. 20-13, counsel was appointed for

Petitioner as a “potential defendant[] who may be eligible for relief” under Davis. (Doc.

163). See In re Franklin, 950 F.3d 909 (6th Cir. 2020) (Davis established a “new rule of

constitutional law” that is retroactively applicable). On June 22, 2020, within the one-year

period after Davis was decided, counsel filed the pending motion to vacate. (Doc. 164,

opening Civil Case No. 1:20-cv-487). As far as the Court is aware, counsel has not filed

in the Sixth Circuit a motion for leave under § 2244 to file a second or successive motion

under § 2255.

       A district court lacks jurisdiction to entertain a second or successive § 2255 motion

without the Sixth Circuit’s prior authorization. In re Sims, 111 F.3d 45, 47 (6th Cir. 1997)

(“[W]hen a second or successive . . . § 2255 motion is filed in the district court without §

2244(b)(3) authorization from [the court of appeals], the district court shall transfer the

document to [the court of appeals] pursuant to 28 U.S.C. § 1631.”). Cf. Rule 9 of the

Rules Governing Section 2255 Proceedings for the United States District Courts (“Before

presenting a second or successive motion, the moving party must obtain an order from

the appropriate court of appeals authorizing the district court to consider the motion, as

required by 28 U.S.C. § 2255, para. 8.”).       Accordingly, the Clerk is DIRECTED to



                                                5
  Case: 1:12-cr-00049-MRB Doc #: 165 Filed: 07/02/20 Page: 6 of 6 PAGEID #: 660




TRANSFER Petitioner’s current Motion under 28 U.S.C. § 2255 (Doc. 164), his third, to

the United States Court of Appeals for the Sixth Circuit as a “second or successive

motion.” See 28 U.S.C. § 2255(h). To the extent that Petitioner seeks relief from this

Court absent certification, his request is DENIED. See 28 U.S.C. § 2244(a).

      IT IS SO ORDERED.

                                                     /s/ Michael R. Barrett
                                                     Michael R. Barrett, Judge
                                                     United States District Court




                                              6
